Undercofler, Presiding Justice.
This appeal is from a second hearing and a second order holding Henry Maslia in contempt for failing to make temporary alimony payments. The first order was appealed and the issues, identical with those cited here, were decided adversely to appellant-husband in Maslia v. Maslia, 243 Ga. 44 (1979). That case is controlling here.
After inspection of this record and transcript, this court is of the opinion that this appeal was filed for delay only; consequently, ten percent damages are awarded appellee upon the judgment entered below. Code Ann. § 6-1801; Rhodes v. Gauladett, 40 Ga. 212, 216 (1869).

Judgment affirmed.


Ten percent damages awarded. All the Justices concur.